Case 2:17-cv-06648-JAK-GJS Document 135 Filed 09/15/21 Page 1 of 2 Page ID #:2444



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JAMES N.H. SEAGRIM, STEPHEN              No. 2:17-CV-06648-JAK-GJS
       MATTHEW WALTER, ZETTA JET
  12   PTE. LTD., and ZETTA JET USA, INC.,

  13                    Plaintiffs,
                                                JUDGMENT
                  vs.
  14
       GEOFFERY OWEN CASSIDY,                   JS-6
  15   MIRANDA JUNE TANG (a/k/a JUNE
       TANG KIM CHOO), and ASIA
  16   AVIATION HOLDINGS PTE. LTD.,
  17                    Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:17-cv-06648-JAK-GJS Document 135 Filed 09/15/21 Page 2 of 2 Page ID #:2445



   1         Plaintiffs’ Motion for Default Judgment against Defendant Geoffery Owen
   2   Cassidy (“Cassidy”) was reviewed and granted in part on September 1, 2021.
   3   Therefore,
   4         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
   5         1) Final judgment is entered in favor of Plaintiffs and against Cassidy in the
   6            amount of $12,748,916.
   7         2) Post-judgment interest shall accrue at the statutory rate in accordance with
   8            28 U.S.C. § 1961. The weekly average 1-year constant maturity Treasury
   9            yield for the week of September 3, 2021, was 0.07 percent.
  10         3) This Order in no way prejudices the Trustee’s right to seek any and all
  11            damages and other relief against any other non-parties to this case, including
  12            any damages and other relief sought by the Trustee in adversary proceedings
  13            relating to In re Zetta Jet USA, Inc., et al., 17-bk-21386-SK, pending in the
  14            United States Bankruptcy Court for the Central District of California against
  15            defendants that were involved in the same alleged wrongdoing that is the
  16            subject of this case, or other actions or proceedings currently pending or that
  17            may be commenced in the future. The Trustee has fully reserved all rights
  18            in that regard.
  19
  20
       IT IS SO ORDERED.
  21
  22
               September 15, 2021
       Dated: ___________________                    ______________________________
  23
                                                     John A. Kronstadt
  24
                                                     United States District Judge
  25
  26
  27
  28
